

EXHIBIT 10.1
CLOUDERA BONUS PLAN – EXECUTIVE OFFICERS AND LEADERSHIP TEAM
Terms and Conditions


1. Effective Date and Term. This Cloudera Bonus Plan – Executive Officers and
Leadership Team (the “Plan”) was adopted by the Compensation Committee (the
“Committee”) of the Board of Directors of Cloudera, Inc. (the “Company”)
effective on March 23, 2018 pursuant to Section 10 of the Company’s 2017 Equity
Incentive Plan (the “EIP”). The Plan is effective for fiscal year 2019 and each
fiscal year thereafter (each, an “Eligibility Period”), unless otherwise amended
or terminated by the Committee. It supersedes all prior bonus plans applicable
to individuals who are deemed to be “executive officers” of the Company for
purposes of Rule 3b-7 of Regulation S-K of the Securities Exchange Act of 1934,
as amended (the “Executive Officers”), and leadership team members as designated
by the Committee, in each case who are not covered by any other bonus,
commission, or similar incentive plan. Any other bonus plans applicable to
Executive Officers and leadership team members previously approved by the
Company are hereby terminated effective as of the first date of the initial
Eligibility Period, and this Plan supersedes all such prior plans and any
written or verbal representations regarding the subject matter of this Plan
effective as of such date.


2. Administration. The Committee shall have discretionary authority to
administer and interpret the Plan and to adopt rules and regulations to
implement the Plan. The decisions of the Committee are final, binding and
conclusive on all parties who have an interest in the Plan. For covered
employees within the meaning of Section 162(m) of the Internal Revenue Code of
1986, as amended (“Section 162(m)”), the Committee may choose to take applicable
actions in conformance with the requirements of Section 162(m).


3. Eligibility. Participation in the Plan is limited to Executive Officers and
leadership team members designated by the Committee. Participation in the Plan
is effective on the day the participant starts in a bonus-eligible job.
Participants must be employed in a bonus-eligible position before the first day
of the last month of the fiscal year to be eligible to participate in the Plan
for that fiscal year. Bonus payments will be prorated for participants who
become eligible after the start of a fiscal year or for participants who are on
a leave of absence for all or part of a fiscal year. A participant may be
considered ineligible to participate in the Plan at any time and for any reason,
at the Committee’s discretion, regardless of whether he or she remains an
officer or employee of the Company. In the Committee’s sole discretion,
employees who participate in the Plan and who transfer to a new position not
covered by this Plan and are instead covered by another bonus, sales or similar
incentive plan may be considered for a bonus under this Plan calculated on a
pro-rata basis for the applicable period.


4. Bonus Pool. With respect to each Eligibility Period, the Committee, in its
sole discretion, will establish a bonus pool, which may be established before,
during or after the applicable Eligibility Period. Actual awards will be paid
from the bonus pool.


5. Determination of Amounts. The Plan may provide an annual cash bonus that is
paid based on the achievement of pre-established performance goals for relevant
Performance Factors (as defined in the EIP), including Company performance goals
and individual performance goals. The amount of each participant’s annual bonus
is determined as follows:


a. As soon as reasonably practicable after the beginning of a fiscal year, the
Committee determines for that Eligibility Period the performance goals for each
of the Performance Factors it deems appropriate. The performance goals and
Performance Factors may be determined on the basis of any such factors the
Committee determines relevant. The Committee may in its sole discretion
determine the weighting of the applicable performance goals and Performance
Factors.
b. When the actual results for the performance goals have been determined after
the fiscal year end, an achievement score is calculated for each of the
Performance Factors. Following application of any accelerators or
de-accelerators to each of the Performance Factor as determined by the
Committee, a weighted average total then determines the preliminary payout level
(as may be adjusted in accordance with this Plan).
c. Performance goals and Performance Factors may be measured over the period of
time determined by the Committee in its sole discretion.




--------------------------------------------------------------------------------




d. The performance goals and Performance Factors may differ from participant to
participant and from award to award.
e. Should one-time, unbudgeted or unexpected items, acquisition-related
activities or changes in applicable accounting rules occur, any actual results
may be adjusted by the Committee when determining whether the performance goals
or Performance Factors have been met
f. Failure to meet the performance goals will result in a failure to earn the
award, except as provided in this Plan.


6. Eligible Earnings. “Eligible Earnings” are base salary, prorated for hire
date, base salary rate changes and leaves of absence that occur in the
Eligibility Period. Eligible Earnings exclude Company payments that are in
addition to base salary, including but not limited to payments for moving or
relocation allowances, or other bonuses or commissions. Changes to base salary
throughout the calendar year will be reflected in final wages used to calculate
the bonus.


7. Bonus Target. The target bonus is the percentage of Eligible Earnings to be
paid out at 100% performance achievement. An annual target bonus amount is
assigned to the participant by the Committee as soon as reasonably practicable
after the beginning of a fiscal year or, if later, at or as soon as reasonably
practicable after the time of the participant’s hiring. The annual target bonus
amount may be modified from time to time thereafter by the Committee. The Plan
can provide for payout above target for performance in excess of the performance
goals or below target for performance below the performance goals.


8. Payment of Bonuses. Bonuses will be paid in cash. Payment of the bonus (if
any) is targeted within 90 days after the close of a fiscal year. Adjustments to
this payment schedule may be made as business conditions require. The Committee
reserves the right, in its sole discretion, to reduce, eliminate or increase the
amount of a bonus payment otherwise payable to a participant. All bonus payments
will be made net of applicable withholding taxes.


9. Employment Requirement. Except to the extent a severance agreement between a
participant and the Company provides otherwise, the participant must be employed
by the Company at the time of the bonus payment to receive the annual cash
bonus.


10. Modification or Termination of the Plan. The Committee reserves the right,
in its sole discretion, to modify, suspend or terminate this Plan at any time.
Any such change must be in writing and approved by the Committee.


11. Benefits Unfunded. No amounts awarded or accrued under this Plan will be
funded, set aside or otherwise segregated prior to payment. The obligation to
pay the bonuses awarded hereunder will at all times be an unfunded and unsecured
obligation of the Company. Plan participants will have the status of general
unsecured creditors and must look solely to the general assets of the Company
for the payment of their bonus awards.


12. Benefits Nontransferable. No Plan participant will have the right to
alienate, pledge or encumber his or her interest in this Plan, and such interest
will not (to the extent permitted by law) be subject in any way to the claims of
the participant’s creditors or to attachment, execution or other process of law.


13. Clawback or Recoupment. All bonuses paid pursuant to this Plan shall be
subject to clawback or recoupment pursuant to any compensation clawback or
recoupment policy adopted by the Board of Directors of the Company or required
by law during the term of a participant’s employment or other service with the
Company that is applicable to such participant, and in addition to any other
remedies available under such policy and applicable law, may require forfeiture
of earned bonuses and the recoupment of any bonuses paid pursuant to this Plan.


14. No Employment Rights. No action of the Company in establishing the Plan, no
action taken under the Plan by the Committee and no provision of the Plan itself
will be construed to grant any person the right to remain in the employ of the
Company or its subsidiaries for any period of specific duration. Rather, each
employee is employed “at will,” which means that either the employee or the
Company may terminate the employment relationship at any time and for any
reason, with or without cause.






--------------------------------------------------------------------------------




15. General Provisions. The validity, construction, and effect of the Plan, any
rules and regulations relating to the Plan, and any bonus payment shall be
determined in accordance with the laws of the State of Delaware (excluding its
conflict of laws rules) and applicable Federal law. No incentive payment made
under the Plan shall be intended to be deferred compensation under Section 409A
of the Code and will be interpreted accordingly. The Plan is intended to be a
“bonus program” as defined under U.S. Department of Labor regulation 2510.3-2(c)
and will be construed and administered in accordance with such intention.


